                                                      Case 12-12859-KJC                  Doc 2524           Filed 04/25/19        Page 1 of 1
                                                                  Complete and send original and two copies of this form to the appropriate Federal Records Center for approval
RECORDS TRANSMITTAL AND RECEIPT                                                                                                                                                            Page 1
                                                                  prior to shipment of records.
1. TO (Complete the address for the appropriate Records Center serving your area)                   5. FROM      (Enter the name and complete mailing address of the office retiring the records. The
                              FRC - Philadelphia                                                                 signed receipt of this form will be sent to this address)
                              Facility - 01
                              14700 TOWNSEND ROAD
                              PHILADELPHIA, PA, 19154


As shown in                                                                                                          Customer Reference Number: N/A
FPMR 101-11.410-1                                                                                                    U.S. Courts
2. AGENCY              TRANSFERRING AGENCY OFFICIAL(Signature and Title)                DATE                         578, United States Bankruptcy Courts
TRANSFER               BONNIE ANEMONE                                                   04/24/2019
AUTHORIZATION                                                                                                        U.S. BANKRUPTCY COURT
                                                                                                                     DISTRICT OF DELAWARE
3. AGENCY              TRANSFERRING AGENCY LIASION OFFICIAL                                                          824 N. MARKET STREET, 3RD FLOOR
CONTACT                   (Name,Office and Telephone No.)                                                            WILMINGTON, DE 19801
                       BONNIE ANEMONE
                       U.S. Courts                                                                                   LOGAN & COMPANY, INC.
                       Phone (302)252-2542                                                                           543 VALLEY ROAD
4.RECORDS              RECORDS RECEIVED BY (Signature and Title)                        DATE
                                                                                                                     UPPER MONTCLAIR, NJ 07043
CENTER RECEIPT         FRC - Philadelphia




6.                                                                                         RECORDS DATA
     TRANSFER NUMBER          VOLUME         No. Of             SERIES DESCRIPTION                     RESTRICTION              DISPOSITION            DISPOSITION        LOCATION         CONTAINER
     RG     FY    NUMBER       (in ft.)     Containers      (with inclusive dates of records)                                   AUTHORITY                 DATE                               TYPE
     (a)    (b)     (c)           (d)           (e)                        (f)                                (g)                     (h)                    (i)               (j)              (k)
                                                            ^ UW - IN RE: B456 SYSTEMS,
 578       2019    0126           7              7             INC., ET AL., DEBTORS
                                                                                                    Agency Personnel              DC2/A15A              07/01/2039        Facility - 01      Standard
                                                              CASE NO. 12-12859 (KJC)
                                                                    CLAIMS 1-824




                                                         Inclusive Start Date:                  Security Classification:    Disposition Code: Temporary
                                                                      01/01/2012                        Unclassified        Disposition Hold : No Hold


                                                         Inclusive End Date:                    Security Level:             Disposition Citation: DC2?A15A
                                                                      12/31/2012                Std Records-Std Storage




NSN 7540-00-634-4093                                                                              135-107                                                                Standard Form 135 (Rev. 7-85)
                                                                                                                                                                                   Prescribed by NARA
                                                                                                                                                                                     36 CFR 1228.152
